 Case 3:19-cv-02417-D-BH Document 17 Filed 03/29/21              Page 1 of 8 PageID 152



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

VELETTA COLEMAN,                            §
                                            §
                     Plaintiff,             §
                                            §
VS.                                         §       Civil Action No. 3:19-CV-2417-D
                                            §
MIGUEL CARDONA, U.S.                        §
SECRETARY OF EDUCATION, et al.,             §
                                            §
                     Defendants.            §

                                  MEMORANDUM OPINION
                                      AND ORDER

                                                I

       In this pro se action by plaintiff Veletta Coleman (“Coleman”), the court concludes,

after reviewing for plain error the December 28, 2020 findings, conclusions, and

recommendation of the magistrate judge, that the magistrate judge did not commit plain

error. It is therefore ordered that the findings, conclusions, and recommendation of the

magistrate judge are adopted.

       Treating Coleman’s February 12, 2021 response and amendments as her objections

to the magistrate judge’s findings, conclusions, and recommendation and as an amended

complaint, the court concludes that Coleman has failed to state a federal-law claim on which

relief can be granted against any defendant, including newly-added defendants, and that her

state-law claims should be dismissed without prejudice.

       Accordingly, the court dismisses Coleman’s federal-law claims in part without

prejudice for lack of subject matter jurisdiction and in part with prejudice, and it dismisses
 Case 3:19-cv-02417-D-BH Document 17 Filed 03/29/21             Page 2 of 8 PageID 153



her state-law claims without prejudice by judgment filed today.

                                             II

       In Coleman’s complaint, she alleged claims against Miguel Cardona,1 the United

States Secretary of Education (“Secretary”), in his official capacity; Educational Credit

Management Corporation (“ECMC”); and Experian, Equifax, and TransUnion (collectively,

“Credit Bureaus”), under Title VI of the Civil Rights Act of 1964 (“Title VI”), § 504 of the

Rehabilitation Act of 1973 (“Section 504”), the Age Discrimination Act of 1975 (“Age

Discrimination Act”), Title II of the Americans with Disability Act (“ADA”), Title IX of the

Education Amendments of 1972 (“Title IX”), the Fair Credit Reporting Act (“FCRA”), the

Equal Credit Opportunity Act (“ECOA”), the Fair Debt Collection Practice Act (“FDCPA”),

Title III of the Consumer Credit Protection Act (“CCPA”), and the Texas Fair Debt

Collection Practice Act (“TDCPA”).

       The magistrate judge recommends that all of the claims against the Secretary, except

the ECOA claim, be dismissed without prejudice for lack of subject matter jurisdiction, and

that the ECOA claim against the Secretary and all the claims against ECMC and the Credit

Bureaus be dismissed with prejudice for failure to state a claim. Coleman has filed a

response and amendments to the magistrate judge’s findings, conclusions, and

recommendation, but she does not address any of the magistrate judge’s specific findings and

conclusions or her recommendation. Instead, Coleman’s response and amendments purport


       1
       Pursuant to Fed. R. Civ. P. 25(d), Secretary Cardona has been substituted as a
defendant in place of former Secretary of Education Betsy DeVos.

                                           -2-
 Case 3:19-cv-02417-D-BH Document 17 Filed 03/29/21                Page 3 of 8 PageID 154



to add new factual allegations, claims, and defendants.

       Because she has not objected to the findings and conclusions of the magistrate judge,

the court reviews the findings and conclusions for plain error.2 The court concludes that the

magistrate judge did not commit plain error in her findings and conclusions, and it therefore

adopts the findings, conclusions, and recommendation of the magistrate judge as to the

claims alleged in Coleman’s complaint.

                                              III

       As noted, rather than object to the magistrate judge’s specific findings and conclusions

or her recommendation, Coleman’s response and amendments purport to add new factual

allegations, claims, and defendants. The court therefore liberally construes her pro se

pleading as an amended complaint and determines whether Coleman has stated a claim on

which relief can be granted.3

       In sum, Coleman appears to allege in her amended complaint that she was approved

for Social Security disability benefits in 1993, and, in 2004, was enrolled in an Individualized

Plan for Employment with the Texas Department of Assistive Rehabilitation Commission,

now known as Texas Workforce Solutions (“TWC”). Her federal student loans were

medically discharged in 2006, but the United States Department of Education (“DOE”)


       2
       See Douglas v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1417 (5th Cir. 1996),
superseded by statute on other grounds, 28 U.S.C. § 636(b)(1).
       3
        The court could re-refer Coleman’s amended complaint to the magistrate judge for
further screening or other appropriate proceedings. For the reasons explained, however, the
court concludes that Coleman’s action based on her amended complaint should be dismissed.

                                             -3-
 Case 3:19-cv-02417-D-BH Document 17 Filed 03/29/21              Page 4 of 8 PageID 155



asserts that the loans are in default. On numerous occasions, Coleman has disputed the

student loan debt, but DOE has not recognized the medical discharge or corrected certain

inaccuracies in her credit report. She maintains that she is a qualified disabled individual,

and, despite her repeated requests to TWC for legal representation in her dispute with DOE,

TWC has not assisted her.

       In her amended complain, Coleman appears to assert new claims against several

attorneys who assisted her with her Chapter 13 bankruptcy proceedings in 2018 (collectively,

“Bankruptcy Attorneys”). She alleges that they included her email address in bankruptcy

filings without her authorization; failed to render competent legal services; and failed to

exercise care, skill, and diligence with respect to matters involving DOE and ECMC.

Coleman also alleges for the first time that an ECMC operations specialist (“Operations

Specialist”) filed a false and fraudulent claim in Coleman’s bankruptcy case related to

student loan debt claimed by the DOE. Finally, she alleges that an attorney representing a

creditor (“Creditor Attorney”) wrongly caused her to pay over $7,000 to keep her vehicle.

       Coleman appears to assert the following new claims: (1) violations of 18 U.S.C. § 242

against all defendants; (2) violations of the ADA, Title IX, FCRA, FDCPA, the Individuals

with Disabilities Educations Act (“IDEA”), the Social Security Act (“SSA”), and the Federal

Tort Claims Act (“FTCA”) against the Operations Specialist; (3) violations of the IDEA,

SSA, and FTCA against ECMC; (4) violations of the Texas Deceptive Trade Practices-

Consumer Protection Act (“DTPA”), FCRA, and FDCPA against the Creditor Attorney; (5)

legal malpractice, willful misrepresentation, and breach of fiduciary duty against the

                                            -4-
 Case 3:19-cv-02417-D-BH Document 17 Filed 03/29/21                Page 5 of 8 PageID 156



Bankruptcy Attorneys; and (6) violations of the ADA, Section 504, and Age Discrimination

Act against TWC.

                                               IV

                                               A

         Coleman has failed to state a claim against any defendant for violations of 18 U.S.C.

§ 242.

         Section 242 is a criminal statute that does not confer a private right of action. See

Chaney v. Races & Aces, 590 Fed. Appx. 327, 330 (5th Cir. 2014) (per curiam) (holding that

§§ 241 and 242 are criminal statutes that do not create a private right of action) (citing Ali

v. Shabazz, 8 F.3d 22 (5th Cir. 1993)). Moreover, private citizens cannot enforce criminal

statutes in a civil action. See Florance v. Buchmeyer, 500 F.Supp.2d 618, 626 (N.D. Tex.

2007) (Lynn, J.). Nor does a citizen have a constitutional right to have someone criminally

prosecuted. See Oliver v. Collins, 914 F.2d 56, 60 (5th Cir. 1990). Coleman has therefore

failed to state a claim under § 242 on which relief can be granted .

                                               B

         Coleman asserts federal-law claims against the Operations Specialist for violating the

ADA, Title IX, FCRA, FDCPA, IDEA, SSA, and FTCA; against ECMC for violating the

IDEA, SSA, and FTCA; against TWC for violating the ADA, Section 504, and the Age

Discrimination Act; and against Creditor Attorney for violating the FCRA and FDCPA.

         Coleman’s amended complaint must allege “enough facts to state a claim to relief that

is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has

                                              -5-
 Case 3:19-cv-02417-D-BH Document 17 Filed 03/29/21                Page 6 of 8 PageID 157



facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant[s] [are] liable for the misconduct alleged.” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009). “The plausibility standard is not akin to a ‘probability

requirement,’ but it asks for more than a sheer possibility that a defendant has acted

unlawfully.” Id.; see also Twombly, 550 U.S. at 555 (“Factual allegations must be enough

to raise a right to relief above the speculative level[.]”). “[W]here the well-pleaded facts do

not permit the court to infer more than the mere possibility of misconduct, the complaint has

alleged-but it has not ‘shown’-‘that the pleader is entitled to relief.’” Iqbal, 556 U.S. at 679

(brackets omitted) (quoting Fed. R. Civ. P 8(a)(2) ). Furthermore, under Rule 8(a)(2), a

pleading must contain “a short and plain statement of the claim showing that the pleader is

entitled to relief.” Although “the pleading standard Rule 8 announces does not require

‘detailed factual allegations,’” it demands more than “‘labels and conclusions.’” Iqbal, 556

U.S. at 678 (quoting Twombly, 550 U.S. at 555). And “‘a formulaic recitation of the

elements of a cause of action will not do.’” Id. (quoting Twombly, 550 U.S. at 555).

       Coleman’s amended complaint is devoid of any facts that would support a plausible

claim against any of the named defendants for violations of any of these federal statutes. She

offers only bare generalized allegations that do not rise above mere labels or conclusions or

a formulaic recitation of inapplicable statutes. Even viewed liberally and considering the

entire record, Coleman has not alleged any facts sufficient to withstand dismissal of her

federal-law claims.



                                             -6-
 Case 3:19-cv-02417-D-BH Document 17 Filed 03/29/21               Page 7 of 8 PageID 158



                                              C

       Coleman also asserts state-law claims against the Bankruptcy Attorneys for legal

malpractice, willful misrepresentations, and breach of fiduciary duty, and against the Creditor

Attorney for violating the DTPA.

       Although the court can exercise supplemental jurisdiction over state-law claims under

28 U.S.C. § 1367(a), in this circuit “[t]he general rule is that a court should decline to

exercise jurisdiction over remaining state-law claims when all federal-law claims are

eliminated before trial[.]” Brookshire Bros. Holding, Inc. v. Dayco Prods., Inc., 554 F.3d

595, 602 (5th Cir. 2009). Having dismissed Coleman’s federal-law claims, the court in its

discretion declines to exercise supplemental jurisdiction over her remaining state-law claims.

Accordingly, the court dismisses Coleman’s state-law claims without prejudice.4

                                              V

       For the reasons stated in the December 28, 2020 findings, conclusions, and

recommendation of the magistrate judge, all of Coleman’s claims against the Secretary,

except her claim under the ECOA, are dismissed without prejudice for lack of subject matter

jurisdiction. Her ECOA claim against the Secretary, and her claims against ECMC and the

Credit Bureaus for violating Title VI, Section 504, Age Discrimination Act, ADA, Title IX,


       4
        Coleman’s claims against the Secretary, ECMC, and Credit Bureaus for violating the
TDCPA are dismissed with prejudice for the reasons stated in the December 28, 2020
findings, conclusions, and recommendation of the magistrate judge. The court in its
discretion concludes that it should address these claims as part of its supplemental
jurisdiction since they are the subject of the magistrate judge’s findings, conclusions, and
recommendation.

                                             -7-
 Case 3:19-cv-02417-D-BH Document 17 Filed 03/29/21               Page 8 of 8 PageID 159



FCRA, ECOA, FDCPA, CCPA, and TDCPA, are dismissed with prejudice under 28 U.S.C.

§ 1915(e)(2)(B)(ii) for failure to state a claim.

       For the reasons explained in this memorandum opinion and order, Coleman’s new

claims for violations of 18 U.S.C. § 242 are dismissed with prejudice under 28 U.S.C. §

1915(e)(2)(B)(i) and (ii) as frivolous and for failure to state a claim. Her claims against the

Operations Specialist for violations of the ADA, Title IX, FCRA, FDCPA, IDEA, SSA, and

FTCA; her claims against ECMC for violations of the IDEA, SSA, and FTCA; her claims

against TWC for violations of the ADA, Section 504, and Age Discrimination Act; and her

claims against the Creditor Attorney for violations of the FCRA and the FDCPA are

dismissed with prejudice under 28 U.S.C. § 1915(e)(2)(B)(ii) for failure to state a claim.

Coleman’s remaining state-law claims against the Bankruptcy Attorneys and the Creditor

Attorney are dismissed without prejudice.5

       SO ORDERED.

       March 29, 2021.



                                            _________________________________
                                            SIDNEY A. FITZWATER
                                            SENIOR JUDGE



       5
        It is not entirely clear which defendants Coleman alleges have violated which
statutes. Because the court concludes that Coleman has failed to state a claim for relief under
any listed federal statute and declines to exercise jurisdiction over any state-law claims, all
of Coleman’s claims are dismissed even if the court has not specifically addressed a
particular claim as to a particular defendant.

                                             -8-
